Citation Nr: 0411438	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  98-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in October 1997.  A statement of the case 
(SOC) was issued in April 1998.  A substantive appeal (VA 
Form 1-9) was submitted in April 1998.  

The veteran scheduled personal hearings on two occasions and 
cancelled both hearings.  

The veteran's spouse is his fiduciary as he has been rendered 
incompetent for VA purposes.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran and his representative contend, in essence, that 
service connection is warranted based upon service 
incurrence.  The veteran alleges that he was a combat veteran 
during World War II and that he worked around explosives.  He 
maintains that his hearing loss is a result of his active 
duty service.  The available records show the veteran served 
as a rifleman in the Pacific Theater during World War II, 
although it does not appear he engaged in combat.  

A review of the record reveals that service medical records 
in this case are unavailable and presumed destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  A search has been made at the NPRC for the veteran's 
service medical records, with limited records available.  The 
veteran should be informed of alternative sources he is able 
to present in an effort to substantiate his claim.  

Additionally, the veteran has been diagnosed to have 
bilateral hearing loss.  Given his war time service and the 
presence of current disability, the veteran should be 
examined and an opinion obtained regarding any link between 
his service and his current hearing loss.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied, 
including notifying the veteran what 
evidence he needs to submit and what 
evidence will be obtained by VA.  He 
should also be asked to provide any 
evidence he has in his possession 
regarding his bilateral hearing loss.  
See also 38 C.F.R. § 3.159 in its 
entirety.  

2.  The RO should request the veteran 
provide the names and addresses of all 
physicians, private and VA who have 
treated the veteran for his bilateral 
hearing loss.  After obtaining an 
appropriate release of information, the 
RO should contact these health providers, 
if any, and attempt to obtain any records 
they have related to the veteran's 
bilateral hearing loss.  Associate all 
correspondence and any records received 
with the claims file.  All efforts to 
obtain these records should be fully 
documented, and the RO should seek a 
negative response from any named health 
provider if records are not available.

3.  The RO should again be advised that 
he may provide alternative types of 
evidence to show that hearing loss 
disability was present proximate to 
service, including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

4.  Schedule the veteran for an 
appropriate VA audiological examination 
to determine the nature and etiology of 
his hearing loss.  All indicated studies 
should be performed.  The claims folder 
must be provided to and reviewed by the 
examiner, including any evidence received 
in connection with the claim.  The 
examination report should indicate that 
the review has been accomplished.  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical opinion 
as to the etiology of the veteran's 
hearing loss, and, in particular, whether 
it is at least as likely as not that the 
veteran has a current hearing loss which 
is etiologically related to his service, 
or any incident thereof, including his 
exposure to explosives and/or gun fire 
during World War II.  A rationale must be 
given for any opinion rendered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and it 
should be sent to the veteran.  Also 
provide an appropriate period of time to 
respond.  The case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



